Citation Nr: 1042979	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of 
entitlement to service connection for coronary artery disease 
(CAD) was submitted and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota. 

The Veteran had a hearing before a decision review officer (DRO) 
at the RO in March 2007 and the transcript is of record.

The RO, in a July 2006 rating decision, reopened the Veteran's 
claim and denied it on the merits. Regardless of the RO's 
actions, the Board is required to consider whether new and 
material evidence has been received warranting the reopening of 
the previously denied claim. See Barnette v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above.

The issue of entitlement to service connection for CAD is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision denied service 
connection for CAD, finding no evidence relating his current 
diagnosis to any incident of his military service; a November 
2005 rating decision declined reopening the claim finding no new 
and material evidence had been submitted.  

2.  Evidence received since the November 2005 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied the claim for 
entitlement to service connection for CAD is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the November 2005 rating decision is 
new and material and a claim of service connection for CAD may be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran was denied service connection for CAD in April 2003 
finding no evidence linking the Veteran's condition to any 
incident of his military service.  In November 2005, the RO 
continued the denial finding no new and material evidence had 
been submitted sufficient to reopen the claim.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).

In January 2006, the Veteran submitted a statement with two 
attached medical opinions indicating he was submitting new and 
material evidence to reopen his claim.  Although within the 
appellate time frame, it is clear the Veteran was not 
"appealing" the November 2005 denial at that time, but rather 
initiating a new claim.  The January 2006 statement does not meet 
the criteria for a notice of disagreement as it neither expressed 
disagreement with the November 2005 RO decision nor expressed a 
desire for appellate review.  38 C.F.R. § 20.201. Thus, it is 
concluded that the Veteran did not specifically "appeal" the 
November 2005 decision until January 2007, which is outside the 
appellate time frame.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  Accordingly, the November 
2005 decision is final and was the last final adjudication of the 
claim.

At the time of the November 2005 rating decision, the record 
included service treatment records which were silent for any 
heart related problem or diagnosis and post-service private and 
VA outpatient treatment records dated from 1988 through 2002 
indicating current diagnosis of CAD with a history of heart 
attacks, to include an initial one in 1975, when the Veteran was 
26 years old. 

Potentially relevant evidence received since the decision include 
VA medical records from 1975 documenting the Veteran's initial 
heart attack, VA medical records through 2006, two private 
opinions dated in January 2006, and VA examinations dated 
February 2006, June 2006 and October 2007. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims his CAD is related to his military service on 
multiple theories.  Mainly, the Veteran indicates he first 
suffered a heart attack in 1975, less than four years after 
separation from the military and therefore likely incurred heart 
disease in the military or within one year of separation from the 
military.

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for CAD may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  

Recently, the Veteran further claims he handled Agent Orange 
while on board the USS Constellation off the shores of Vietnam 
during military service and, therefore, his heart disease is 
attributable to Agent Orange exposure. 

In support of his claim, the Veteran submitted two private 
opinions from cardiologists indicating that the Veteran's heart 
disease was first discovered when he was 26 years old (1975), but 
because of the progressive nature of heart disease, his condition 
most likely started as a teenager or in his early 20s when he was 
still in the military.

VA examiners do not seem to dispute this point.  In June 2006, 
the VA examiner indicated that it would be mere speculation to 
indicate an exact date of incurrence of heart disease, but the 
Veteran's condition likely began well before 1975, but was 
"asymptomatic" until 1975.  

In October 2007, the RO obtained a VA medical opinion to 
reconcile all the medical evidence.  The examiner again indicated 
there is no doubt the Veteran's heart disease started well before 
1975 and most likely predated his military service.  Due to the 
lack of treatment in the military, however, there simply was no 
evidence that any incident of his military service caused or 
aggravated his heart disease beyond the natural progression of 
the disease.

Also "new" since the November 2005 rating decision is a 
regulation, effective August 31, 2010, amending 38 C.F.R. 
§ 3.309(e) to establish a presumption of service connection for 
ischemic heart disease (CAD), Parkinson's disease, and B cell 
leukemia based upon exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era.  See 75 Fed. Reg. 14,391.  In 
this case, there is no evidence specifically confirming that the 
Veteran was exposed to Agent Orange, but his DD-214 indicates he 
is in receipt of the Vietnam Service Medal and the Vietnam 
Campaign Device.  

The Board concludes the "new" evidence since the November 2005 
rating decision is sufficiently "material" in that it raises a 
reasonable possibility of substantiating the claim.  As such, the 
new and material evidence serves to reopen the claim for service 
connection for CAD. 

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Since the claim is being reopened, any 
deficiencies in notice were not prejudicial to the Veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for CAD, the claim is reopened, and, 
to that extent only, the appeal is granted. 


REMAND

The Veteran claims his heart symptoms began in the military and 
his first major heart attack was in 1975, less than four years 
after separation in the military.  In the alternative, the 
Veteran claims his heart disease is related to Agent Orange 
exposure while serving off the shores of Vietnam where he claims 
he would regularly dispose of trash cans filled with Agent 
Orange.

Initially, the Board notes that the Veteran's appeal stems from a 
January 2006 claim where the Veteran submitted "new and 
material" evidence to reopen his CAD claim.  This statement, 
which included attached evidence, was in response to the RO 
declining to reopen his claim in a November 2005 rating decision.  
The Veteran, however, did not actually "appeal" the November 
2005 rating decision at that time.  Based on the January 2006 
statement and submitted evidence, the Veteran's claim was 
reopened and denied on the merits in a July 2006 rating decision.  
The Veteran perfected his appeal from the July 2006 denial.  

A review of the record indicates the Veteran was never sent a 
VCAA letter in response to his January 2006 claim.  A March 2006 
letter was sent to the Veteran explaining how disability ratings 
and effective dates are determined, but no letter was sent with 
respect to this service connection claim.  The Veteran now also 
claims his CAD may be secondary to Agent Orange exposure.  No 
letter has ever been sent to the Veteran with regard to this 
specific aspect of his claim.  Corrective action is required. 

As explained above, service connection can be established by 
affirmative evidence showing inception or aggravation of the 
claimed disability during service or through statutory 
presumption. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In this case, the Veteran claims entitlement to service 
connection based on a number of theories.  The Veteran claims 
that because his initial heart attack was less than four years 
after separation from the military and because of the progressive 
nature of heart disease, it is likely that his heart disease was 
actually incurred while in the military.  Alternatively, the 
Veteran claims entitlement to service connection for CAD as a 
matter of statutory presumption.

In this case, there are two potentially applicable statutory 
presumptions.  The first potentially applicable statutory 
presumption is in regard to the Veteran's claim that he was 
exposed to Agent Orange in the military.  

Any veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent (to 
include Agent Orange), unless there is affirmative evidence to 
the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

Provided the requirements under 38 C.F.R. § 3.307(a)(6) are met, 
there are certain diseases associated with exposure to herbicide 
agents, which may be presumed to have been incurred in service 
even if there is no evidence of the disease in service.  
38 C.F.R. § 3.309(e). 

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease (CAD), 
Parkinson's disease, and B cell leukemia.

In order to establish new presumptions of service connection for 
those conditions, the Department of Veterans Affairs (VA) was 
required to issue regulations through notice and comment 
rulemaking, which would take effect on the date that a final rule 
was published in the Federal Register.  38 U.S.C. § 1116.  On 
November 20, 2009, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication of 
claims, the Secretary directed the Board to stay action on all 
claims for service connection that could not be granted under 
current law but may potentially be granted based on the planned 
new regulations.  

On March 25, 2010, the Secretary published in the Federal 
Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to 
establish a presumption of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemia based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  75 Fed. Reg. 14,391.  

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
such presumptions.  75 Fed. Reg. 53,202.  The final rule was 
effective August 31, 2010.  However, the rule was identified as a 
major rule and, thus, the implementation of the rule was subject 
to the provisions of the Congressional Review Act (CRA).  The CRA 
requires an agency to wait 60 days before implementing a major 
rule to allow Congress the opportunity to review the regulation.  
The waiting period expired on October 30, 2010, and, therefore, 
on October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  

Accordingly, the new regulatory presumption may be considered in 
this case.   As indicated above, CAD is on the new regulatory 
presumption list of diseases and, therefore, provided the Veteran 
has confirmed service in the Republic of Vietnam in accordance 
with 38 C.F.R. § 3.307(a)(6)(iii), service connection may be 
presumed.  

Given the novelty of the law, the Veteran only recently alleged 
CAD as secondary to Agent Orange exposure claiming that he served 
off the shores in Vietnam and regularly disposed of trash cans 
filled with Agent Orange.  The Veteran's DD-214 indicates the 
Veteran received the Vietnam Service Metal and the Vietnam 
Campaign Device.  It is unclear whether the Veteran actually set 
foot on the soil of Vietnam.  Personnel records should be 
obtained to ascertain whether this presumption is applicable to 
this case.  The RO never specifically adjudicated this aspect of 
the Veteran's claim and, therefore, corrective action is 
required.

The other potentially applicable statutory presumption indicates 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service and, therefore, may be service connected as a 
matter of presumption.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for CAD may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  

In this case, the Veteran separated from the military in December 
1971 and the first evidence since separation from the military of 
CAD is in July 1975 when the Veteran was hospitalized for a heart 
attack at the age of 26.  The Veteran claims his heart disease is 
progressive in nature and, therefore, likely had its onset closer 
to the time of separation in 1971.

In support of his claim, the Veteran submitted several private 
opinions indicating that the Veteran's heart disease likely began 
in his early twenties or even teen years.  VA examinations 
through time also do not dispute that the Veteran's heart disease 
likely began sometime prior to his first heart attack in 1975.  
Most recently, the RO obtained a VA medical opinion in October 
2007 where the examiner discussed the medical evidence of records 
in great lengths and concluded that it is not a matter of dispute 
or speculation that the Veteran's heart disease existed well 
before 1975, most likely into the Veteran's childhood prior to 
his military service.  The point, as opined by the October 2007, 
remains that the Veteran's heart disease was not likely caused by 
or aggravated beyond the natural progression of the disease by 
any incident of his military service.  

While the medical evidence of record, to include the October 2007 
opinion, specifically addresses the theory of "direct" in-
service incurrence of heart disease, no medical professional 
provided information sufficient to determine whether any arguably 
applicable statutory presumption would establish service 
connection.  The Board finds the medical evidence currently 
insufficient to render a decision at this time for the following 
reasons.  

All the medical evidence seems to indicate that the Veteran's 
heart disease likely began years prior to 1975.  No cardiological 
abnormality was noted on the Veteran's entrance examination and, 
therefore, the Veteran is entitled to the presumption of 
soundness on entering the military.  See 38 U.S.C.A. §§ 1111, 
1137 (West 2002).

The presumption found under 38 C.F.R. §§ 3.307 and 3.309, 
indicates if the Veteran's heart disease began within one year of 
separation from the military (that is, prior to December 1972) 
to a compensable degree, then his heart disease is presumed to 
have been incurred in the military.  Id.  In this case, while 
many medical professional have opined that the Veteran's heart 
disease may have began in this time frame, there is insufficient 
medical evidence to ascertain whether the Veteran's heart disease 
had manifested to a compensable degree by December 1972, less 
than three years prior to his first heart attack.  

The Board notes the Veteran was afforded a VA examination in June 
2006 where the examiner opined it would be mere speculation to 
opine as to the exact time frame the Veteran's heart disease 
began, but the examiner further indicated that the heart 
condition was "asymptomatic" prior to 1975.  At that time, 
however, the claims folder did not contain any medical evidence 
surrounding the events of the 1975 heart attack or prior to the 
1975 heart attack.  For these reasons, the Board does not find 
this opinion persuasive. 

While it is clear the Veteran had a heart attack in 1975, and 
those records are in the claims folder, it remains unclear 
whether the Veteran had any heart treatment following service in 
December 1971, but prior to the 1975 heart attack.  The Veteran 
testified before the DRO in March 2007 that he was treated for 
hypertension after service, but before the heart attack in July 
1975.  Treatment records from 1975 further indicate the Veteran 
was just at the VA medical facility for treatment of a right eye 
injury.  The 1975 records indicate the right eye recovery as 
"uneventful" but do not indicate any other specific information 
about the Veteran's medical history.  No efforts were made to 
obtain any VA medical records that may exist from 1971 to 1975.  
These records are imperative in ascertaining whether the Veteran 
had a heart condition to a compensable degree within one year of 
separation.  

Federal records are considered part of the record on appeal since 
they are within VA's constructive possession and, therefore, must 
be obtained and associated with the claims folder.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should make 
efforts to obtain these records because the file may not be 
complete.

To the extent Agent Orange exposure cannot be confirmed, the 
Board concludes a new VA examination is warranted to ascertain 
not only the likelihood that the Veteran's heart disease began 
within one year of separation from service, but whether the 
Veteran's heart disease reached a "compensable level" within 
one year of separation from service.  Cf. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007) (holding an examination is considered adequate when 
it is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).

The Board further notes the October 2007 VA examiner noted the 
Veteran is currently receiving Social Security Administration 
(SSA) disability benefits.  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
veteran is receiving disability benefits from the SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes 
the need for VA to obtain records from other Government agencies. 
See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the RO should request the Veteran's 
SSA medical records in conjunction with his SSA disability claim 
and award.

The RO should also take this opportunity to obtain any current VA 
or private treatment records relevant to this claim, to include 
VA outpatient treatment records from January 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for the issue of entitlement to 
service connection for coronary artery 
disease (CAD), also claimed as secondary to 
Agent Orange exposure.

2.  Obtain the Veteran's medical records from 
the VA Medical Centers/Outpatient Clinics in 
Sioux Falls, South Dakota and Minneapolis, 
Minnesota from December 1971 to July 1975 and 
from January 2006 to the present as well as 
any private treatment identified.  All 
efforts to obtain VA records should be fully 
documented and the VA facility must provide a 
negative response if records are not 
available.

3.  Contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the Veteran's 
claim and award of SSA disability benefits.  
Any attempts to obtain records that are 
ultimately unsuccessful, should be documented 
in the claims folder.

4. Obtain the Veteran's service personnel 
records from NPRC or any other applicable 
agency. 

5.  Notify the Veteran and his representative 
by letter that he must provide more specific 
dates for any alleged military service in the 
country of Vietnam in order for the VA to 
verify the incidents occurred.  If he does 
so, or if otherwise warranted by the medical 
records obtained, the RO should make 
appropriate efforts to verify his in-country 
service by obtaining deck logs from the 
appropriate source. 

6.  After obtaining the above records, to the 
extent available, and if and only if Agent 
Orange exposure cannot be confirmed or 
presumed, schedule the Veteran for an 
appropriate examination for the claimed 
condition of coronary artery disease to 
determine the extent and likely etiology of 
any heart condition(s) found, specifically 
opining as to the following:
*	whether the Veteran likely developed 
heart disease, to include hypertension, 
within the first year after his 
separation from the military to a 
compensable degree; and 
*	whether the Veteran's July 1975 heart 
attack and current CAD is otherwise 
attributable to any incident of his 
military service. 

The RO should specifically inform the 
examiner of the definition of "to a 
compensable degree" in accordance with 
relevant Diagnostic Codes, to include DC 7005 
and 7101. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

7.  The RO should then readjudicate the 
Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


